Citation Nr: 1642100	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-24 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person, for substitution purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from April 1967 to April 1970.  The Veteran died in December 2013, during the pendency of his appeal. 

In January 2014, the Board dismissed this appeal due to the Veteran's death.

In April 2014, the Veteran's widow requested to be substituted as the appellant for purposes of processing the Veteran's claim of SMC based on the need for the regular aid and attendance of another person to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015); see also 79 Fed. Reg. 52977-85 (Sept. 5, 2014). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that a September 2016 Informal Hearing Presentation lists an additional issue as being on appeal, specifically "[e]ntitlement to an increased rating for coronary artery disease, status post myocardial infarction and stent placement, evaluated as 100 percent disabling."  Notably, however, this issue is not on appeal as such is a full grant of possible benefits with regard to that issue and the Veteran never initiated an appeal of this issue during his lifetime.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.



FINDING OF FACT

Resolving all reasonable doubt in the appellant's favor, the evidence of record shows that, prior to his death, the Veteran needed the regular aid and attendance of another person because he was unable to dress and undress himself; keep himself ordinarily clean and presentable; attend to the wants of nature; or protect himself from the hazards and dangers of his daily environment.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for SMC based on the need for aid and attendance of another person for substitution purposes are met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b)(3), 3.352(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the Veteran should have been awarded SMC during his lifetime because, prior to his death in December 2013, he was unable to perform activities of daily living without the constant assistance of another person. 

Special monthly compensation is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b). 

The following criteria will be considered in determining whether a veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself or herself, or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); the inability of a veteran to feed himself or herself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a) (2013).

For the purposes of 38 C.F.R. § 3.352 (a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352 (a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352. 

The Veteran submitted a claim for SMC based on the need of aid and attendance in August 2010 because he was wheelchair bound and required assistance in performing his daily tasks.  

A review of the claims file shows that the Veteran suffered a cerebrovascular accident in July 1989.  An October 1990 private treatment record shows that the Veteran's cerebrovascular accident resulted in left hemiplegia and that he required some assistance with his activities of daily living.  By rating decision dated in November 1990, the RO granted nonservice-connected pension, based in part on residuals of cerebrovascular accident with left lower extremity weakness.  

The Veteran was later awarded service-connected compensation for various disabilities, including diabetes mellitus (40 percent disabling), peripheral neuropathy of the bilateral lower extremities (10 percent disabling each), and glaucoma (10 percent disabling), effective July 2001.  Significantly, by rating decision dated in May 2006, the RO increased the Veteran's disability rating for peripheral neuropathy of the lower extremities to 40 percent disabling each and also awarded service connection for peripheral neuropathy of the upper extremities at 30 percent (right) and 20 percent (left) effective November 16, 2005.  These awards were based on an April 2006 VA peripheral neuropathy examination that showed that the Veteran was wheelchair bound due to generalized weakness, fatigue, and functional loss due to the Veteran's cerebrovascular accident and peripheral neuropathy.  Significantly, it was noted that the Veteran could not care for himself so he lived with his brother-in-law and wife.

In an August 2010 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the Veteran's VA physician wrote that the Veteran's residuals of a stroke restricted his activities and functions.  It was noted that the Veteran could feed himself with a spoon and fork but that he could not cut his food with a knife due to left hemiparesis and could not stand for long periods of time because of left sided weakness and spasms.  The Veteran reportedly needed assistance from his wife in performing self-care and medication management and had memory problems since his heart attack.  He had difficulty with fine movements with his left upper extremity and could not perform any self-care due to his stroke, left sided weakness, gait disturbances, contractures, and spasticity.

The Veteran was later awarded service connection for coronary artery disease and, by rating decision dated in July 2012, the RO assigned a 100 percent disability rating for the Veteran's heart disability effective October 28, 2010.  

When the above evidence is viewed in a light most favorable to the appellant, it does demonstrate that the Veteran was entitled to SMC based on the need for regular aid and attendance prior to his death in December 2013.  The Board acknowledges that the Veteran's nonservice-connected residuals of a stroke caused him considerable impairment prior to his death in December 2013.  However, as early as 2005, the Veteran also began experiencing significant problems due to his service-connected peripheral neuropathy of the extremities.  Also, as early as October 2010, the Veteran was 100 percent disabled due to his service-connected heart disability.  Furthermore, the August 2010 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance shows that the Veteran required assistance, which he received from his spouse, with dressing and undressing himself and keeping himself ordinarily clean and presentable.  The evidence also indicated that the Veteran was unable to attend to the wants of nature without assistance from his spouse and required care or assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.  While the August 2010 VA physician initially wrote that only the Veteran's residuals of a stroke restricted his activities and functions, she later wrote that the Veteran's service-connected heart disability, left extremity problem (i.e., service-connected left upper peripheral neuropathy), and gait disturbance (i.e., service-connected bilateral lower extremities) significantly contributed to his inability to care for himself.

As such, resolving all reasonable doubt in favor of the appellant, the Board finds that entitlement to SMC based on the need for regular aid and attendance for substitution purposes is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102  (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

SMC based on the need for the regular aid and attendance of another person is granted, for substitution purposes, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


